ACCEPTED
                                                                                              03-14-00714-CV
                                                                                                     3654803
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          1/5/2015 4:10:35 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                              Cause No. 03-14-00714-CV

                                                                             FILED IN
                      IN THE AUSTIN COURT OF APPEALS                  3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      1/5/2015 4:10:35 PM
                                                                        JEFFREY D. KYLE
            On Appeal from the 98th Judicial District Court of   Travis CountyClerk
                        Cause Number No. D-1-GN-12-002467



                                      KEVIN TARR,

                                       Appellant,

                                            v.

       LANTANA SOUTHWEST HOMEOWNERS’ ASSOCIATION, INC.,

                                        Appellee.


    AGREED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD

       Paul Simon (“Simon”), on behalf of himself and Simon Herbert & McClelland, LLP

(the “Firm”), under Rule 6.5 of the Texas Rules of Appellate Procedure, file this Agreed

Motion for Leave to Withdraw as Counsel of Record, and ask that this Court allow them

to withdraw as attorneys for Appellant, Kevin Tarr (herein, “Appellant”). Simon and the

Firm are collectively referred to as the “Movants.”

       Currently, Appellant’s Brief is due on or before Wednesday, January 14, 2015,

although, contemporaneous to the filing of this Motion, Appellant is filing an Agreed

Motion to Extend that deadline by 30 days, and Appellee, Lantana Southwest

Homeowners’ Association, Inc., has agreed to that extension. See Tex. R. App. P. 6.5(a)(1).

There are no other known deadlines.
       Appellant’s last known address is 7817 Oteka Cove, Austin, Texas 78735-1825, and

his last known telephone number is (512) 633-1745. See Tex. R. App. P. 6.5(a)(2).

       A draft of this Motion was delivered to Appellant before it was filed, and a copy of

this Motion will be delivered to Appellant upon the filing of it with this Court. See Tex. R.

App. P. 6.5(a)(3).

       Appellant has been notified that he has the right to object to the relief sought by this

Motion. See Tex. R. App. P. 6.5(a)(4).

                                         PRAYER

       Based on the foregoing, Movants respectfully request that this Court grant this

Agreed Motion for Leave to Withdraw as Counsel of Record, and allow Simon and the

Firm to withdraw as counsel for Appellant in this appeal.

                                        Respectfully submitted,

                                        SIMON HERBERT & MCCLELLAND, LLP



                                        By: /s/ Paul Simon
                                                Paul Simon
                                                State Bar No. 24003276
                                                Rachel Berkley
                                                State Bar No. 24082684
                                        3411 Richmond Avenue, Suite 400
                                        Houston, Texas 77046
                                        (713) 987-7100 (phone)
                                        (713) 987-7120 (fax)

                                        ATTORNEYS FOR APPELLANT,
                                        KEVIN TARR




                                             -2-
                         CERTIFICATE OF CONFERENCE

    I certify that, on January 5, 2015, I conferred with counsel for Appellee, and he has
AGREED to the relief sought herein. I have also conferred with my client, and he has
AGREED to the relief sought herein.


                                         /s/ Paul Simon
                                         Paul Simon


                            CERTIFICATE OF SERVICE

     I hereby certify that, on January 5, 2015, a copy of the foregoing was delivered in a
manner prescribed by the Texas Rules of Appellate Procedure to:

      Via Email: ggodkin@rmwbhlaw.com

      Greg Godkin
      Roberts Markel Weinberg Butler Hailey PC
      111 Congress Plaza, Suite 1620
      Austin, Texas 78701
      Attorney for Appellee, Lantana
      Southwest Homeowners’ Ass’n, Inc.



      Via Email: kevin_tarr@yahoo.com; CMRRR # 7014 1200 0001 9112 1338; &
      Regular Mail

      Mr. Kevin Tarr
      7817 Oteka Cove
      Austin, Texas 78735-18252
      Appellant

                                         /s/ Paul Simon
                                         Paul Simon




                                          -3-